By the act of 1949 (Ga. L. 1949, p. 1007), it is made lawful to sponsor or hold "athletic events, games and contests" on Sunday by obtaining a permit from the governing body of the municipality or county, and an automobile race is such a "game or contest" as provided by the statute. Worley v. State,  79 Ga. App. 594 (54 S.E.2d 439). Accordingly, where a person is enjoined from holding such a race "on the Sabbath day in violation of the laws of Georgia," and subsequently is granted a permit from the proper authority in accordance with the statute and thereafter holds such a race on Sunday, it is error for the trial court to adjudge him in contempt for violating the injunction.
Judgment reversed. All the Justicesconcur.
                      No. 16863. NOVEMBER 14, 1949.
Warren Akin, as Solicitor-General of the Cherokee Judicial Circuit, brought a proceeding against Tasker Brown and others. A copy of the petition is not made a part of the record. However, *Page 154 
on June 13, 1949, a consent order was taken thereon as follows: "It appearing to the court that Mrs. Maudine Brown and her two minor children, Jimmy and Johnny Brown, have title to and own certain real estate in Gordon County, Georgia, upon which Sky Way Race Track is located, and it also appearing that Tasker Brown, husband of Mrs. Maudine Brown and the father of said two minors, and Mrs. Maudine Brown executed a written lease with Dan Fleenor dated May 23, 1949, leasing said Sky Way Race Track to said Dan Fleenor, and that under said lease said Dan Fleenor has the control and management of said race track and that said Dan Fleenor has been holding races on Sundays at said Rack Track: it is hereby ordered and adjudged, until further order of the court, that Tasker Brown, Mrs. Maudine Brown, and Dan Fleenor be and they are hereby restrained and enjoined from holding and maintaining and permitting any automobile, motorcycle, and horse races on said race track on the Sabbath day in violation of the laws of Georgia."
Subsequently Tasker Brown and others held and maintained an automobile race on Sky Way Race Track on Sunday, July 24, 1949.
Thereafter a citation for contempt for violating the injunction of June 13, 1949, was served, and upon a hearing the solicitor-general introduced the injunction, and evidence that an automobile race was held on the Sky Way Race Track on Sunday, July 24, 1949.
In response, Tasker Brown introduced a permit from the Commissioner of Roads and Revenues of Gordon County, issued after the date of the injunction and before the automobile race in question was held, as follows: "Under and by virtue of the authority vested in me as Commissioner of Roads and Revenues of and for Gordon County, Georgia, under an act of the legislature of the State of Georgia, approved February 25, 1949 (Ga. L. 1949, p. 1007), I do hereby authorize Tasker Brown of said county to operate, exhibit, and hold athletic events, games, contests, and all such events and amusements as are authorized under the provisions of said acts of the Georgia Legislature above cited, on Sundays, at his track and on the premises whereon is located what is known as Sky Way Track and Sky Way Park in said County of Gordon or elsewhere in said county, and *Page 155 
this permit shall be authority for said Tasker Brown to so operate and exhibit such events on Sundays."
On an order adjudging him in contempt of court error is assigned.